Exhibit 10.1

 



ORIGINCLEAR, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) is made and entered into
as of , (the “Effective Date”) by and between OriginClear, Inc., a Nevada
corporation (the “Company”), and the person named below (the “Grantee”).

 



Grantee:     Address:           Total Number of Shares to Be Granted:     Fair
Market Value of Shares on Effective Date:    





1.       Grant of Restricted Stock. The Board of Directors of the Company,
hereby awards to the Grantee, effective as of the Effective Date, the number of
shares (the “Shares”) of common stock, par value $0.0001 per share, set forth
above as restricted stock (the “Restricted Stock”) on the following terms and
conditions. As used in this Agreement, the term “Shares” shall mean shares of
Restricted Stock granted under this Agreement, and all securities received (i)
in replacement of the Shares, (ii) as a result of stock dividends or stock
splits with respect to the Shares, (iii) in replacement of the Shares in a
merger, recapitalization, reorganization or similar corporate transaction; and
(iv) pursuant to an adjustment to the number of Shares issuable on any vesting
date by virtue of Section 2.6 of this Agreement.

 

2.       Eligibility for Vesting and Issuance. The Shares of Restricted Stock
shall become eligible for vesting, and shall vest and be issued to the Grantee,
upon the satisfaction of the conditions set forth in Section 2.1 and 2.2 of this
Agreement. The Restricted Shares are forfeitable as set forth in Section 2.3 and
Section 2.4 of this Agreement.

 

2.1       Schedule of Company Performance Goals. Shares of Restricted Stock
shall become eligible for vesting (the “Eligible Restricted Shares”) for each
Company Performance Goal attained as follows:

 

Restricted Shares Company Performance Goals 50 %

The Company’s consolidated gross revenue, calculated in accordance with
generally accepted accounting principles, consistently applied, equals or
exceeds $15,000,000 for the trailing twelve-month period as reported in the
Company’s quarterly or annual financial statements filed with the U.S.
Securities and Exchange Commission (“SEC Reports”)

 

50 % The Company’s consolidated operating profit (Operating Profit = Operating
Revenue - Cost of Goods Sold - Operating Expenses - Depreciation &
Amortization), calculated in accordance with generally accepted accounting
principles, consistently applied, equals or exceeds $1,500,000 for the trailing
twelve-month period as reported in the Company’s SEC Reports.

 



  

 

 

2.2 Vesting and Issuance of Eligible Restricted Shares. After a Company
Performance Goal is achieved, as described in Section 2.1, Eligible Restricted
Shares may become vested (“Vested Shares”) and issued as follows:

 

(a) If the Company is acquired in a transaction in which the Company’s common
stockholders, on a fully diluted basis, receive consideration in the form of
cash and/or marketable securities traded on a national securities exchange or
market in excess of $20,000,000 (a “Transaction”), then the Eligible Restricted
Shares shall be vested and issued at the closing of the Transaction; provided,
however, that if reasonably necessary to close the Transaction, the Grantee
shall tender the Shares in exchange for the consideration offered to the
Company’s common stockholders in such Transaction; or

 

(b) If the Company’s shares are uplisted to a national securities exchange (as
defined below), then one year after the uplisting, the number of Eligible
Restricted Shares that may be vested and issued shall equal, but not exceed the
following amounts each three-month period:

 

(i)If the Company’s shares are subsequently delisted and quoted on the
over-the-counter market, including the OTCQB, 1% of the shares of common stock
outstanding as shown by the most recent SEC Report published by the Company, or

 

(ii)If the Company’s shares are traded on a national securities exchange, the
greater of (b)(i) and the average weekly reported volume of trading in the
common stock on a national securities exchange during the previous four calendar
weeks,.

 

For the purpose of this Agreement, a “national securities exchange” shall mean
the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the NYSE MKT or the NYSE and any successor to the foregoing.

 

Upon written agreement between the Company and the Grantee, the terms and
conditions of vesting and issuance in this Section 2.2 may be modified in whole
or in part. The Company and Grantee acknowledge that modifying the terms and
conditions of vesting may result in adverse tax consequences and agree to seek
counsel from their respective tax advisors before agreeing to any modifications.

 

2.3       Forfeiture. The Grantee shall forfeit all vesting rights for any
Eligible Restricted Shares that have not vested within ten (10) years of the
Effective Date.

 

2.4 Termination. The Grant of Shares of Restricted Stock hereunder will not
confer upon the Grantee any right to continue in service with the Company or any
of its subsidiaries or affiliates. If the Grantee ceases to provide any services
to the Company or its affiliates as officer, director, employee or consultant,
for any reason before the date that the Company Performance Goals have been met
(the “Termination Date”), then the Shares of Restricted Stock associated with
the unmet Company Performance Goals as of the date of such Termination Date
shall immediately be forfeited as of the Termination Date. The Eligible
Restricted Shares associated with any Company Performance Goals met prior to the
Termination Date shall continue to vest in accordance with Sections 2.2 of this
Agreement.

 



 2 

 



2.5       Title to Shares. The exact spelling of the name(s) under which Grantee
shall take title to the Shares is:

Grantee desires to take title to the Shares as follows:

[ ] Individual, as separate property

[ ] Husband and wife, as community property

[ ] Joint Tenants

2.6       Anti-Dilutive Adjustment to Number of Vested Shares. The Company
agrees that if the Fair Market Value of the Company’s common stock on the date
the Shares are vested (the “Vesting Date”) is less than the Fair Market Value of
the Company’s common stock on the Effective Date, then the number of Vested
Shares issuable (assuming all conditions are satisfied) shall be increased so
that the aggregate Fair Market Value of Vested Shares issuable on the Vesting
Date equals the aggregate Fair Market Value that such number of Shares would
have had on the Effective Date. The “Fair Market Value” shall equal the average
of the trailing ten (10) closing trade prices of the Company’s common stock on
the last ten (10) trading days of the month immediately prior to the date of
determination as quoted on the public securities trading market on which the
Company’s common stock is then traded; provided, that if the Company’s common
stock is not then publicly trading or quoted, Fair Market Value shall be
determined by the Company’s Board of Directors in good faith.

2.7       Restrictions on Resale of Shares. For the purpose of any transfer or
sale of any Shares issuable under this Agreement whether under Rule 144
promulgated under the Securities Act, a registration statement under Form S-8 or
any other basis, notwithstanding anything contained herein, the number of Shares
that may be transferred or sold shall not exceed the following amounts within
any three month period: (i) if the Company’s shares are quoted on the
over-the-counter market, including the OTCQB, 1% of the shares of common stock
outstanding as shown by the most recent SEC Report published by the Company, ,
or (ii) if the Company’s shares are traded on a national securities exchange,
the greater of clause (i) and the average weekly reported volume of trading in
the common stock on a national securities exchange during the four calendar
weeks immediately preceding the transfer or sale.

2.8 Vesting on a Change in Control. Upon a Change in Control, the Restricted
Stock shall automatically become fully vested.


As used in this Section, “Change in Control” shall be deemed to have occurred
if:

 

  (i) a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its subsidiaries, and their affiliates;         (ii) the
Company shall be merged or consolidated with another entity, unless as a result
of such merger or consolidation more than 50% of the outstanding voting
securities of the surviving or resulting entity shall be owned in the aggregate
by the stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its subsidiaries, and
their affiliates;         (iii) the Company shall sell substantially all of its
assets to another entity that is not wholly owned by the Company, unless as a
result of such sale more than 50% of such assets shall be owned in the aggregate
by the stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its subsidiaries and
their affiliates; or         (iv) a Person (as defined below) shall acquire 50%
or more of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially or of record), unless as a result of such acquisition
more than 50% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the stockholders of the Company
(as of the time immediately prior to the first acquisition of such securities by
such Person), any employee benefit plan of the Corporation or its Subsidiaries,
and their affiliates.

  



 3 

 

 

For purposes of this Section, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the Exchange Act. In
addition, for such purposes, “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof; provided, however, that a Person shall not include (A) the Company or
any of its subsidiaries; (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 

3.       Representations and Warranties of Grantee. Grantee represents and
warrants to the Company that:

3.1       Agrees to Terms of this Agreement. Grantee has received a copy of this
Agreement, has read and understands the terms of this Agreement, and agrees to
be bound by its terms and conditions.

3.2       Access to Information. Grantee has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Grantee reasonably considers important
in making the decision to acquire the Shares, and Grantee has had ample
opportunity to ask questions of the Company's representatives concerning such
matters and this investment.

3.3       Understanding of Risks. Grantee is fully aware of: (i) the highly
speculative nature of the investment in the Shares; (ii) the financial hazards
involved; (iii) the qualifications and backgrounds of the management of the
Company; and (iv) the tax consequences of investment in the Shares. Grantee is
capable of evaluating the merits and risks of this investment, has the ability
to protect Grantee's own interests in this transaction and is financially
capable of bearing a total loss of this investment. Grantee acknowledges that
Grantee will consult with a tax advisor regarding the income tax consequences of
the grant of the Shares, the vesting of the Shares and any other matters related
to this Agreement. In order to comply with all applicable federal, state or
local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are Grantee’s sole and absolute
responsibility, are withheld or collected from Grantee.

4.       Restrictions on Transfer. Until the Shares of Restricted Stock vest in
accordance with the terms herein, the Grantee shall not transfer the Grantee’s
rights to such Shares of Restricted Stock or any rights related thereto.  Any
attempt to transfer unvested Shares of Restricted Stock or any rights related
thereto, whether by transfer, pledge, hypothecation or otherwise and whether
voluntary or involuntary, by operation of law or otherwise, shall not vest the
transferee with any interest or right in or with respect to such Shares of
Restricted Stock or such related rights.

5.       Market Standoff Agreement. Grantee agrees in connection with any
registration of the Company's securities that, upon the request of the Company
or the underwriters managing any public offering of the Company's securities,
Grantee shall not sell or otherwise dispose of any Eligible Restricted Shares
without the prior written consent of the Company or such underwriters, as the
case may be, for such period of time (not to exceed one hundred eighty (180)
days) after the effective date of such registration requested by such
underwriters and subject to all restrictions as the Company or the underwriters
may specify. Grantee further agrees to enter into any agreement reasonably
required by the underwriters to implement the foregoing.

6.       Rights as a Stockholder. Subject to the terms and conditions of this
Agreement, Grantee shall have all of the rights of a stockholder of the Company
with respect to the Shares after the Shares of Restricted Stock vest and until
such time as Grantee disposes of the Shares.

 

7.       Tax Consequences. GRANTEE UNDERSTANDS THAT GRANTEE MAY SUFFER ADVERSE
TAX CONSEQUENCES AS A RESULT OF GRANTEE'S ACQUISITION OR DISPOSITION OF THE
SHARES. GRANTEE REPRESENTS (i) THAT GRANTEE HAS CONSULTED WITH A TAX ADVISER
THAT GRANTEE DEEMS ADVISABLE IN CONNECTION WITH THE ACQUISITION OR DISPOSITION
OF THE SHARES AND (ii) THAT GRANTEE IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE.

 

8.       Compliance with Laws and Regulations. The issuance and transfer of the
Shares of Restricted Stock shall be subject to and conditioned upon compliance
by the Company and Grantee with all applicable state and federal laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company's common stock may be listed or
quoted at the time of such issuance or transfer. Any certificate of Restricted
Stock issued to the Grantee shall contain a legend stating that it is subject to
transfer restrictions and other restrictions as the Company may deem reasonably
advisable pursuant to the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which such
Restricted Stock is listed, or any applicable federal or state laws, and the
Company may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.



 4 

 

 

 

9.       Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement shall be binding upon Grantee and
Grantee's heirs, executors, administrators, legal representatives, successors
and assigns.

 

10.       Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Nevada as such
laws are applied to agreements between Nevada residents entered into and to be
performed entirely within Nevada, excluding that body of laws pertaining to
conflict of laws. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision shall be enforced to the
maximum extent possible and the other provisions shall remain fully effective
and enforceable.

 

11.       Notices. Any notice required to be given or delivered to the Company
shall be in writing and addressed to the Corporate Secretary of the Company at
its principal corporate offices. Any notice required to be given or delivered to
Grantee shall be in writing and addressed to Grantee at the address indicated
above or to such other address as Grantee may designate in writing from time to
time to the Company. All notices shall be deemed effectively given upon personal
delivery, (i) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested), (ii) one (1) business
day after its deposit with any return receipt express courier (prepaid), or
(iii) one (1) business day after transmission by facsimile or email.

 

12.       Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

13.       Headings; Counterparts. The captions and headings of this Agreement
are included for ease of reference only and shall be disregarded in interpreting
or construing this Agreement. All references herein to Sections shall refer to
Sections of this Agreement. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.

 

14.       Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written, between the parties hereto with respect to the specific subject
matter of this Agreement. The terms of this Award Agreement cannot be modified
except in writing and signed by each of the parties hereto.

 

15.       Equitable Adjustments. If any Shares vest subsequent to any change in
the number or character of the Company’s Common Stock (through any stock
dividend or other distribution, recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise) occurring after the Effective
Date, you shall then receive upon such vesting the number and type of securities
or other consideration which you would have received if such Shares had vested
prior to the event changing the number or character of the Company’s Common
Stock..

 

[Intentionally blank]

 

 

 5 

 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Grantee has executed this Agreement as of the
Effective Date.

 



OriginClear, Inc  

Grantee

      By:        

(Signature)

            (Please print name)   (Please print name)             (Please print
title)    

 



 6 

